Case 1:21-cv-20791-JLK Document 1 Entered on FLSD Docket 02/26/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                          IN ADMIRALTY

                              CASE NO. _______________________


 IN THE MATTER OF THE:

 COMPLAINT OF OSRV HOLDINGS, INC., as
 owner, and NATIONAL RESPONSE
 CORPORATION, as owner PRO HAC VICE of the
 vessel M/V LIBERTY, Official Number 640889,

        Petitioners.

                                                       /

       PETITION FOR EXONERATION FROM OR LIMITATION OF LIABILITY

        Petitioners, OSRV HOLDINGS, INC. and NATIONAL RESPONSE CORPORATION

 (NRC) (hereinafter referred to collectively as “Petitioners”), as owner and owner Pro Hac Vice,

 respectively, of the M/V LIBERTY, a 110 foot oil recovery vessel (hereinafter the “Vessel”),

 Official Number 640889, by and through undersigned counsel, and pursuant to the provisions of

 46 U.S.C. § 30501 et seq., Rule F of the Supplemental Rules for Admiralty or Maritime Claims

 and Asset Forfeiture Actions (“Supplemental Admiralty Rule F”), and Local Admiralty Rule F,

 petition this Court for Exoneration from or Limitation of Liability, for all claims arising out of an

 incident that occurred on or about August 29, 2020, on the navigable waters near Port of Miami,

 Florida, and Biscayne Bay and Bayside Marketplace Marina, and as grounds therefore allege:

        1.      This is a case of admiralty and maritime jurisdiction within the meaning of Fed. R.

 Civ. P. Rule 9(h), 28 U.S.C. 1333 and U.S. Const. art. III, § 2.
Case 1:21-cv-20791-JLK Document 1 Entered on FLSD Docket 02/26/2021 Page 2 of 7




         2.      This action is brought by Petitioners pursuant to the terms of the Limitation of

 Liability Act, 46 U.S.C. § 30501 et seq. and Supplemental Admiralty Rule F governing Limitation

 of Liability actions.

         3.      This Court has subject matter jurisdiction of this matter under 28 U.S.C. §§ 1331,

 1333 and 46 U.S.C. § 30501 et seq.

         4.      The Vessel has not been attached or arrested. Suit was previously commenced

 against both Petitioners, in the legal action styled Wayne Warfield v. National Response

 Corporation and OSRV Holdings, Inc., Case No.: 2020-021878-CA-0, pending in the Circuit Court

 for the 11th Judicial Circuit in and for Miami-Dade County Florida. The Vessel is currently in the

 District. The Vessel is expected to remain in the District during the pendency of this action.

 Therefore, venue is proper in this District pursuant to Supplemental Rule F(9).

         5.      At all material times hereto, Petitioner OSRV HOLDINGS, INC. was the registered

 owner of the subject Vessel M/V LIBERTY, Official Number 640889.

         6.      At all times material hereto, Petitioner NRC employed Wayne Warfield, the

 Captain of the vessel.

         7.      At all times material hereto, Petitioner NRC operated and maintained the subject

 vessel as the owner pro hac vice.

         8.      The events, acts, and circumstances giving rise to this Petition occurred on the

 navigable waters near Port of Miami and the Bayside Marina, on or about August 29, 2020, and

 while the Vessel was engaged in maritime activity.

         9.      At all times material hereto, the foregoing Vessel was in all respects seaworthy and

 suitable for use as a commercial oil recovery vessel.




                                                  2
Case 1:21-cv-20791-JLK Document 1 Entered on FLSD Docket 02/26/2021 Page 3 of 7




        10.     At all times material hereto, Petitioners exercised due diligence to make and

 maintain the Vessel in a condition such that it was fit for its normal and intended use as a

 commercial oil recovery vessel.

        11.     The Vessel has not been attached or arrested in rem in any civil proceeding.

        12.     On or about August 29, 2020, Capt. Wayne Warfield was operating the Vessel in

 the navigable waters near Port of Miami and adjacent to the Bayside Marina.

        13.     While engaged in mooring operations of the vessel, Capt. Wayne Warfield fell from

 the vessel and onto the adjacent dock, sustaining physical injuries.

        14.     Thereafter, 911 was called and Capt. Wayne Warfield was treated on site and

 transported to a local hospital.

        15.     Capt. Wayne Warfield was a qualified and experienced captain and in command of

 the Vessel at the time of the incident.

        16.     To Petitioners’ knowledge, potential Claimants to this action presently include:

 Capt. Wayne Warfield, c/o his attorneys Leesfield Scolaro, P.A., 2350 South Dixie Highway,

 Miami, Florida 33133.

        17.     The Vessel is currently in the possession of the Petitioners, and the vessel remains

 in service and located in Port of Miami, at Bayside Marketplace.

        18.     Except as set herein, there are no unsatisfied liens, or claims of liens against

 Petitioners or the Vessel, in contract or tort or otherwise, arising out of the incident.

        19.     The instant Petition for Exoneration from or Limitation of Liability is being filed

 less than six months after the incident which occurred on August 29, 2020; therefore, it is timely

 filed pursuant to the provisions of Supplemental Rule F.




                                                    3
Case 1:21-cv-20791-JLK Document 1 Entered on FLSD Docket 02/26/2021 Page 4 of 7




         20.     Pursuant to Supplemental Rule F (2) and 46 U.S.C. §30501 et seq., Petitioners seek

 exoneration from or limitation of liability for any claims, injuries, damages, and losses of whatever

 description arising out of the aforesaid incident and desire to contest the liability in the event claims

 are made or claimants allege they have valid defenses to the claims on the facts and law.

         21.     Petitioners aver the post-casualty value of the Vessel and its interests therein is

 $1,200,000.00, and there is no pending freight, as to be set forth fully in Petitioners’ Ad Interim

 Stipulation for Value and supporting Affidavit of Value executed February 22, 2021.

         22.     Petitioners, upon filing their Ad Interim Stipulation for Value and supporting

 Affidavit of Value, will deposit in the Registry of the Court for the benefit of Claimants a sum

 equal to the amount or value of the Petitioners’ interest in the vessel, or other approved security,

 plus security for costs and interest at the rate of 6% within the meaning of 46 U.S.C. §30501(a)

 based on Petitioners’ appraisal of the Vessel.

         23.     The incident described above was not caused or contributed by Petitioners’ fault,

 negligence, or lack of due care.

         24.     Alternatively, the aforesaid incident was done, occasioned, and incurred without

 Petitioners’ privity or knowledge.

         25.     Any claims arising from the death, injuries, losses, or damages described above

 were done, occasioned, and incurred entirely without any negligence or other fault on the part of

 Petitioners, or anyone for whom Petitioners may be legally responsible for, and Petitioners are

 entitled to exoneration from any liability for any such claims.

         26.     If it later appears that Petitioners may be liable and the amount or value of

 Petitioners’ interest in the Vessel is not sufficient to pay all losses in full, then Claimants shall

 share pro rata in the aforesaid sum, saving Claimants any rights of priority they may have as



                                                    4
Case 1:21-cv-20791-JLK Document 1 Entered on FLSD Docket 02/26/2021 Page 5 of 7




 ordered by this Court, or as provided by the aforesaid statute, or by the Federal Rules of Civil

 Procedure, Supplemental Rule F and Local Admiralty Rule F.

        27.     In the event the Court determines there was negligence or other legal fault in the

 operation and/or use of the Vessel which contributed in any way to any alleged injuries, losses, or

 damages on the part any person, vessel or other claims arising from the August 29, 2020 incident,

 which negligence or other legal fault is denied by Petitioners, such negligence occurred wholly or

 in part without the privity or knowledge of Petitioners within the meaning of 46 U.S.C. §30501 et

 seq.

        28.     Petitioners believe potential claims arising from this maritime incident may exceed

 the value of Petitioners’ interest in the Vessel and pending freight on the date of the incident at the

 end of the voyage.

        29.     By reason of the foregoing, if any liability should be adjudged and imposed upon

 the Vessel, which liability is denied, then Petitioners are entitled to limitation from any such

 liability pursuant to 46 U.S.C. §30505 et seq.



        WHEREFORE PETITIONERS, OSRV HOLDINGS, INC. (OSRV) and NATIONAL

 RESPONSE CORPORATION (NRC), EACH RESPECTFULLY REQUEST:

 A.     For an Order:

        1.      Approving the above-described Ad Interim Stipulation for Value or other approved

        security filed with the Court by Petitioners, as security for the amount or value of

        Petitioners’ interest in the Vessel;

        2.      Directing the issuance of a monition to all persons claiming damages for any and

        all injuries and losses occasioned, incurred, or resulting from the aforesaid incident on



                                                   5
Case 1:21-cv-20791-JLK Document 1 Entered on FLSD Docket 02/26/2021 Page 6 of 7




       August 29, 2020, directing them to file their claims with the Clerk of Court and to serve on

       or mail to the attorneys for Petitioners copies thereof on or before the date to be named in

       said monition, further to appear and answer the allegations of this Petition according to the

       law and practice of this Court at or before a time certain to be fixed by said monition; and

 B.    That an injunction shall issue restraining the prosecution of all suits, actions, and

       proceedings already begun to recover for damages sustained and arising out of, occasioned

       by or consequent upon the incident aforesaid, and the commencement or prosecution

       thereafter of any suit, action or legal proceeding of any nature of description whatsoever,

       except in the present proceeding, against Petitioners and/or the Vessel in respect of any

       claim or claims arising out of the incident on August 29, 2020, above described; and

 C.    For a Decree adjudging:

       1.     That neither Petitioners nor the Vessel are liable to any extent for any losses,

       damages, or injuries or for any claim whatsoever, in any way arising out of or in

       consequence of the aforesaid incident of August 29, 2020, as above stated;

       2.     Or, if Petitioners shall be adjudicated liable, then that liability be limited to the

       amount of the value of their interest in the Vessel at the time of the aforesaid incident

       described in this Petition, and that any monies decreed to be paid be divided pro rata

       amongst such claimants as may duly prove their claims, saving to all parties any priorities

       to which they may be legally entitled, and that a decree thereupon be entered discharging

       Petitioners from any and all further liability; and that Petitioners may have such other and

       further relief as the justice of the cause may require.

 Dated: February 26, 2021




                                                 6
Case 1:21-cv-20791-JLK Document 1 Entered on FLSD Docket 02/26/2021 Page 7 of 7




                                           Respectfully submitted,

                                           HORR, NOVAK & SKIPP, P.A.
                                           Counsel for Petitioner Luis Fernandez
                                           Two Datran Center, Suite 1700
                                           9130 South Dadeland Boulevard
                                           Miami, Florida 33156
                                           Tel: (305) 670-2525
                                           Fax: (305) 670-2526

                                           By: /s/ Brian T. Scarry
                                           Brian T. Scarry
                                           bscarry@admiral-law.com
                                           Florida Bar No.: 914230
                                           Mitchell Issa
                                           missa@admiral-law.com
                                           Florida Bar No. 112971




                                       7
